DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment:
	This application is a Non-Provisional Application Serial No. 16/525,457, filed July 29, 2019.
	After a thorough examination and consideration of the pending claims, and Information Disclosure Statement with its included references, claims 1-20 are allowed.
	Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
1. 	A computing system comprising: 
one or more processors; 
a memory storing instructions which, when executed by the one or more processors, cause performance of: 
receiving, for a particular interface programmed in a computer which provides a plurality of options for performing a plurality of computer executable actions through the particular interface, interaction data for a particular period of time which identifies a plurality of users and a plurality of actions that were performed by each user of the plurality of users through the particular interface during the particular period of time; 	receiving configuration data identifying a particular action of the plurality of actions as an output variable; 
creating and storing in the memory a feature matrix of actions comprising a plurality of rows corresponding to the plurality of users, a plurality of columns corresponding to the plurality of actions, and matrix cell values corresponding to the plurality of rows and plurality of columns comprising a count of a number of times a user performed an action or a binary indication as to whether the user performed the action; 	training a machine learning model using matrix cell values of the feature matrix of actions as inputs and a vector corresponding to performance or non-performance of the particular action as outputs; 
identifying a treatment action of the plurality of actions; 
for the treatment action, computing a treatment effect by: 
 	generating a simulated treatment feature matrix by setting all values for the treatment action to true; 
 	computing an average output for the simulated treatment feature matrix using the trained machine learning model; 
 	generating a simulated control feature matrix by setting all values for the treatment action to false; 
 	computing an average output for the simulated control feature matrix using the trained machine learning mode;
	computing the treatment effect as a difference between the average output for the simulated treatment feature matrix and the average output for he simulated control feature matrix.
	
	Any comment considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-3-2022